Citation Nr: 1423328	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-14 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an award of a 70 percent rating for posttraumatic stress disorder (PTSD) earlier than February 5, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to May 10, 2011.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the VA RO in Philadelphia, Pennsylvania.

The Veteran first applied for service connection for PTSD on June 27, 2007.  In February 2008, a rating decision granted service connection and assigned a disability rating of 30 percent, effective June 27, 2007.  On January 22, 2009, the Veteran timely filed a notice of disagreement (NOD) concerning this disability rating.  On August 31, 2009, the RO sent the Veteran a Decision Review Officer (DRO) rating decision and statement of the case (SOC) that increased his initial rating to 50 percent, effective June 27, 2007.  The Veteran did not file a VA Form 9 to perfect his appeal of this rating.  On February 5, 2010, the Veteran submitted a private psychiatric report concerning the severity of his PTSD and the Veteran's ability to work.  The RO construed this as a claim for an increased rating and as a claim for TDIU.  On June 10, 2010, the RO issued a rating decision that awarded a 70 percent rating for PTSD, effective February 5, 2010, and denied the Veteran's TDIU claim.  A NOD received on June 26, 2010, disagreed with the TDIU decision and also the effective date assigned by the RO.  With regards to the latter, the Veteran stated that he should have been given an effective date of June 27, 2007, the date that his claim of service connection was first received.  (The Veteran has had a combined disability rating of 100 percent effective from May 10, 2011.)

(The issue of entitlement to a TDIU prior to May 10, 2011, is addressed in the remand that follows the decision below.)


FINDING OF FACT

Prior to February 5, 2010, the evidence did not reflect psychiatric disability any worse than that which resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to February 5, 2010, a rating greater than 50 percent for PTSD was not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has satisfied its duties to notify and assist the Veteran in this case.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In this case, the Veteran was advised in July 2007 and April 2010 of the evidence and information necessary to substantiate his claim.  These letters also advised the Veteran of the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

VA's duty to assist the Veteran includes assisting him in the procurement of service records and pertinent treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All identified, available VA and non-VA records have been obtained and considered.  Service treatment records are also associated with the claims file.  Further, there is no indication or argument that any pertinent medical records remain outstanding.

The Veteran was also afforded VA examinations concerning his claimed disability in November 2007 and June 2011.  These examinations were thorough and included findings necessary to apply rating criteria, and there is no argument or indication that they were inadequate for adjudication purposes.  Therefore, the medical evidence is sufficient.  

II.  Analysis

The Veteran is claiming that the 70 percent rating that was ultimately awarded for his PTSD should have been granted earlier than February 5, 2010.  (As noted above, the Veteran had a rating of 50 percent for the period prior to February 5, 2010.)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  The effective date for an award of a disability rating may be no earlier than when it is ascertainable that the higher rating is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).

The Veteran submitted a statement in August 2007, and the Veteran's wife submitted a statement in October 2007.  While the letters primarily concerns the residuals of the Veteran's treatment for prostate cancer, the Veteran's wife did note that the Veteran was seeing a mental health care provider.  A separate statement from the Veteran that was received in October 2007 discusses his experiences in Vietnam, and also states that he uses beer to help forget his memories.  

The Veteran also submitted an August 2007 private psychiatric report from Dr. R.H.  The assessment portion of the report was only one paragraph.  The report stated that the Veteran suffers with recurrent flashbacks, and suffers from an inability to experience pleasure, lack of interest in outside activities, anger, memory loss, frustration, insomnia, distressing dreams, flashbacks, difficulty concentrating, and hypervigilance.  He stated that the Veteran did not have a social life due to his prostate surgery and its residuals.  He diagnosed the Veteran with PTSD, and assigned a GAF score of 40.  

The Veteran had a VA mental health examination in November 2007.  The Veteran reported weekly nightmares and intrusive thoughts and intermittent flashbacks.  He also reported poor sleep, avoidance behavior, arguments with his wife and co-workers, difficulties in work relationships, and hyper-arousal and hypervigilance.  He stated that he worked for many years as a truck driver, and had spent the past thirteen years as a forklift operator trainer.  He acknowledged moments of suicidal ideation, as well as homicidal ideation towards a young co-worker.  He stated that he may have had a visual hallucination when he thought his grandchildren's flashlight beams were bats flying around.  He has been married to his wife since 1969.  It was also noted that the Veteran is a commander at his local Veterans of Foreign Wars post.  The Veteran was diagnosed with chronic PTSD and depressive mood secondary to a urogenital neoplasm.  A GAF score of 50 was assigned.  

The Veteran submitted a statement with his January 2009 notice of disagreement.  He stated that he and his wife argue, and that he almost lost his job due to his attitude towards others.  He also noted that he stays at home to avoid others.  He stated that his nightmares about Vietnam have increased in severity.  He also discussed his concern that his daughter's health problems are due to his herbicide exposure.  He stated that he drinks two beers a day for his stress, and without them he withdraws or becomes angry at his wife.  The Veteran notes that he has felt better since he began seeing Dr. R.H.  He also stated that his prostate cancer residuals prevent him from socializing.  

The Veteran's wife again submitted a statement in May 2009.  She stated that she does the Veteran's laundry and reminds him to keep up his personal hygiene.  She stated that the Veteran isolates himself, has few interests, and comes home from work angry.  She wrote that she worried that he will be fired one day.  

In June 2009, the Veteran submitted a statement from J.K., a friend.  J.K. stated that the Veteran is an artist, and that his recent carvings feature themes of bondage, torture, death, and depictions of Hell.  He also stated that in recent years the Veteran was increasingly withdrawn during the December holiday season, and that the Veteran's garden, while once magnificent, is now overgrown and unattended.  He also stated that the Veteran has lost his ability to concentrate, and has difficulty trusting others and feeling at ease around them.  

Based on all lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a rating of 50 percent, but no higher, for the period prior to February 5, 2010.  Specifically, the evidence establishes that the Veteran had occupational and social impairment with reduced reliability and productivity due to symptoms such as impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Specifically, memory loss was cited in the report from Dr. R.H.  Through his anger issues, hyper-arousal, stress, and frustration, the Veteran also has shown disturbances of motivation and mood.  

The Board notes that the evidence reflects that the Veteran has reported some symptoms that are contemplated by the criteria for a higher rating, such as his report of hallucinations.  However, even considering this isolated complaint, the Board finds that the Veteran's overall disability more nearly approximated the criteria for a 50 percent disability rating.  The Veteran did not have an inability to establish and maintain relationships, in that he had been married to his wife since 1969, was a commander at his VFW post, and had a relationship with his friend.  While the Veteran's wife reminded him to keep up his personal hygiene, it does not appear that he actually neglected it.  While the Board notes the report of suicidal ideation, the Veteran stated that he never has actually tried to hurt himself.  The report of homicidal ideation also is of limited scope.  There is also no evidence of obsessional rituals that interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Further, despite his symptoms, the Veteran maintained employment for a prolonged period.  It also appears that the Veteran's social isolation was largely due to his prostate cancer residuals.  

Finally, the Board notes the GAF score of 40 that was assigned by Dr. R.H.  Such a score can show some impairment in reality testing or communication, or major impairment in several areas.  See DSM-IV at 47.  However, the report of Dr. R.H. is of limited probative value.  The assessment portion of the report was only one paragraph.  It did not have a sufficiently clear explanation of the effect of the Veteran's symptoms on his occupational and social functioning, and there did not appear a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998)

In summary, while the evidence reflects some complaints that are contemplated by a higher rating, the Board finds that the Veteran's overall disability picture more nearly approximated disability that was no worse than a 50 percent rating.  See 38 C.F.R. § 4.7.  Prior to the award made effective February 5, 2010, there was no showing of entitlement to a rating greater than the assigned 50 percent.  Consequently, a 70 percent rating was not warranted any sooner.


ORDER

Entitlement to an award of a 70 percent rating for PTSD earlier than February 5, 2010, is denied.  



REMAND

In April 2010, the RO sent the Veteran a notice letter regarding a claim for TDIU.  Attached to this letter was VA Form 21-8940, a formal application form which the Veteran was requested to complete, sign, and return if he believed he qualified for TDIU.

In June 2010 and April 2011, the RO issued a rating decision and SOC, respectively.  It was noted therein that the Veteran did not complete, sign, and return the VA Form 21-8940.  For this reason, TDIU was denied.  A VA Form 21-8940 was again sent to the Veteran in July 2011.  

The Board finds that the RO's denial of a TDIU because the Veteran did not complete, sign, and return VA Form 21-8940, is erroneous.  Training Letter 10-07, entitled "Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU)," issued on September 14, 2010, provided as follows:

VA Form 21-8940, while still important as a development tool, is not required to render a decision concerning whether or not to assign a TDIU evaluation.  A decision concerning entitlement to a TDIU evaluation may be rendered without a completed VA Form 21-8940 of record, based on the entire body of evidence available.

Training Letter 10-07 at page 5.  The Board notes that while VA Fast Letter 13-13 rescinded this policy, Training Letter 10-07 was in effect during the initial adjudication of the Veteran's TDIU claim.  Accordingly, the Veteran's case should be handled in accordance with the earlier practice inasmuch as it was more favorable to him.  Should the Veteran fail to complete, sign, and return VA Form 21-8940 again, the RO should nevertheless proceed to adjudicate his entitlement to a TDIU based on the record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a follow-up letter regarding TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter should indicate that a similar letter previously was sent to him in June 2010 and April 2011 and explain that a response will assist in the adjudication of this matter.  VA Form 21-8940 and VA Form 21-4192, a form to be completed by the Veteran's previous employers, should be attached to this letter.

2.  Obtain and associate with the claims file any additional pertinent records identified by the Veteran during the course of this remand.

3.  After completion of the above development, consider whether any further development is warranted.  If so, such development should be undertaken.  Thereafter, adjudicate the Veteran's claim for TDIU, keeping in mind that, in this instance, the Veteran's failure to complete, sign, and return VA Form 21-8940 should not be used as the basis for denying the benefit sought.  If the benefit sought on appeal is not granted the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


